IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Georgina J. Gyuriska,                     :
                          Petitioner      :
                                          :
               v.                         :         No. 1719 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


PER CURIAM                             ORDER


               NOW, December 4, 2020, upon consideration of Petitioner’s

application for reargument, the application is denied.